Citation Nr: 1121695	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

This matter was previously before the Board when, by a decision dated in January 2008, the Board denied service connection for the disability at issue.  In a November 13, 2008 Order, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's January 2008 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in October 2009, when the Board remanded it for further development.  It has now returned to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims folder does not reflect that the AMC substantially complied with the Board's directives set forth in October 2009.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

In its October 2009 remand, the Board noted that the Veteran's STRs reflect that he had sought treatment for an earache in February 1968, and was treated at that time.  The STRs also reflect that he sought treatment for ear pain in March 1968, approximately 1 1/2 weeks after his separation physical, and again in April 1968.  The Veteran reported to the 2005 VA examiner, that he had civilian noise exposure to weapons, engines, power tools, and loud music.  In addition, the Veteran avers that his first post service occupation was as a mechanic.  

In its October 2009 remand, the Board requested that the RO or AMC obtain a clinical opinion as to the etiology of the Veteran's current bilateral hearing loss, taking into consideration the Veteran's in- service ear pain, in-service and post service noise exposure, and audiometric results. 

In a February 2010 VA examination report, the examiner noted that the Veteran had a diagnosis of otitis media in service.  In providing an opinion, the examiner stated that the Veteran's current hearing loss disability is "not caused by or a result of military service noise exposure."  By specifically noting "noise exposure", the examiner excluded opining as to whether the Veteran's current hearing loss disability could have been caused by his otitis media in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the February 2010 VA examiner to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has any current hearing loss related to his complaints of ear pain in service, to include a diagnosis of otitis media.  (See February, March, and April 1968 STRs.)  

2.  If the February 2010 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current hearing loss disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current hearing loss disability causally related to his military service, to include noise exposure and/or ear pain and a diagnosis of otitis media.  The rationale should consider the Veteran's STRs, to include his January 1966 pre-induction examination, March 1968 separation examination, and the February, March, and April 1968 STRs, which note complaints of ear pain.  They should also consider the Veteran's statements to the 2005 VA examiner and February 2010 examiner with regard to civilian noise exposure to weapons, engines, power tools, and loud music.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial. See 38 C.F.R. § 3.655 (2010).

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


